COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 UNITY FRIENDSHIP BAPTIST                      §              No. 08-16-00214-CV
 CHURCH,
                                               §                 Appeal from the
                      Appellant,
                                               §               201st District Court
 v.
                                               §             of Travis County, Texas
 WALTON HOMES LLC,
                                               §            (TC# D-1-GN-15-005374)
                       Appellee.
                                             §
                                           ORDER

       Pending before the Court is Appellee’s motion to dismiss the appeal due to lack of

jurisdiction. The Court has reviewed the record and has determined that the summary judgment

is final and appealable. The motion to dismiss is denied.

       IT IS SO ORDERED this 16th day of November, 2016.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.